DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 03, 2021 have been fully considered but they are not persuasive. 
The applicant has argued on pages 9-11 of the arguments that “…Ogaki adjusts excitation energy of exciting laser diode 3 to maintain a homogenous laser output power. Seeding laser diode 2 is maintained at a constant energy level during the actual excitation period. Exciting laser diode 3 changes from power PI to power P2 during the actual excitation period and then to power P3 (also during actual excitation period), and then gradually decreases to power P2 (also during actual excitation period). Zayhowski is directed to maximizing output power of a fiber amplifier. Zayhowski transmits seed light to the core of the gain fiber where it is amplified. Zayhowski also transmits control light into the core where it interacts with pumped gain medium so as to reduce the peak rate of heat deposition per unit length along the fiber. Zayhowski also transmits a pump light to the gain fiber to pump the gain medium and the amplify the seed light. The seed light is provided at a first wavelength, the control light is provided at a second wavelength that is less than the first wavelength, and the pump light is provided at a third wavelength that is less than the second wavelength. Nothing in paragraphs 64 or 78-83 disclose “control [ling] operation of the seed driver circuitry and the pump driver circuitry to maintain the excited state ion density substantially constant over time by proportionally varying seed laser power and pump power,” as specified in independent claim 1… First, Ogaki clearly specifies that it only adjusts the exciting laser diode 3 during the actual excitation period and the seed laser diode 2 remains fixed. Ogaki 
The examiner does not agree. Ogaki discloses a laser system in which driving circuit 22 supplies the bias current to the exciting laser diode 3 to generate the excitation beam in both the preliminary excitation period and the actual excitation period. The bias current supplied to the exciting laser diode 3 in the preliminary excitation period is smaller than the bias current supplied in the actual excitation period. This enables the exciting laser diode 3 to emit the excitation beam having the power P1 (first-level power) in the preliminary excitation period, and to emit the excitation beam having the power P2 (second-level power) in the actual excitation period ([0063]. The driving circuit 21 supplies the pulsed bias current to the seeding laser diode 2 only in the actual excitation period to generate the pulsed seed beam ([0064]). The excited state ion density in the amplifier fiber 1 of Ogaki is therefore more constant over time compared to an amplifying fiber that is not excited during a preliminary excitation period (exciting laser diode and seeding laser diode both only supplied bias current during actual excitation period, excited state ion density is high only during excitation period). Ogaki does not disclose: to maintain the excited state ion density substantially constant over time by proportionally varying seed laser power and pump power. However, Zayhowski et al. disclose: adjusting the power of inputs to the amplifier, including the seed light and/or pump light to improve the performance of the system ([0064], [0078]-[0083]). One of ordinary skill in the art given the teachings of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ogaki (2016/0172819) in view of Zayhowski et al. (2016/0226210) and Villeneuve et al. (2017/0153319).

Regarding claim 1, Ogaki discloses: a fiber laser having an excited state ion density and comprising: a seed laser (2); and a pump (3) (Fig. 1, [0038]-[0039]); seed driver circuitry (21) coupled to the seed laser (Fig. 1, [0039], [0043]); pump driver circuitry (22) coupled to the pump (Fig. 1, [0039], [0054]); and control circuitry coupled (20) to the seed driver circuitry and the pump driver circuitry, the control circuitry operative to control operation of the seed driver circuitry and the pump driver circuitry (Fig. 1, [0039], [0054]); control circuitry arranged to control the pump laser (3) to emit a beam before the emission period in order to preliminarily excite the amplifying fiber (Fig. 1, [0058]-[0063]). 
Ogaki does not disclose: a light detection and ranging (LiDAR) system; to maintain the excited state ion density substantially constant over time by proportionally varying seed laser power and pump power.
Zayhowski et al. disclose: adjusting the power of inputs to the amplifier, including the seed light and/or pump light to improve the performance of the system ([0064], [0078]-[0083]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ogaki by adjusting the power of the seed light and pump light proportionally to maintain the excited state ion density in order to obtain laser pulses with homogenous peak power.
Ogaki as modified do not disclose: a light detection and ranging (LiDAR) system.
Villeneuve et al. disclose: light detection and ranging (LIDAR) system (Fig. 1, [0049], [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ogak as modified by using the laser device in the system of Villeneuve in order to use the laser to measure distance to a target.

Regarding claim 2, Ogaki as modified discloses: wherein the control circuitry executes an ion density stabilization algorithm to generate seed parameters that control the seed driver circuitry and 

Regarding claim 3, Ogaki as modified discloses: wherein the control circuitry receives a plurality of inputs that are provided to the ion density stabilization algorithm (controller receives input from light receiving element (14) and higher level device (300) (Ogaki, Fig. 1, [0050], [0054]). 

Regarding claim 4, Ogaki as modified discloses: wherein by maintaining the excited state ion density substantially constant over time, an output power of the fiber laser can change to any output power level on a pulse-to-pulse basis (implicitly taught by the device of Ogaki as modified, output power of fiber laser can be changed by adjusting the power of inputs to the amplifier, including the seed light and/or pump light) (see the rejection of claim 1). 

Regarding claim 5, Ogaki as modified discloses: wherein by maintaining the excited state ion density substantially constant over time, a repetition rate of the fiber laser can change to any desired repetition rate on a pulse-to-pulse basis (implicitly taught by the device of Ogaki as modified, repetition rate of the fiber laser can be adjusted by adjusting the power of inputs to the amplifier, including the seed light and/or pump light) (Ogaki, [0064]). 

Regarding claim 6, Ogaki as modified discloses: wherein an output pulse peak power level of the fiber laser remains substantially constant when the repetition rate changes (output power of fiber laser can be changed by adjusting the power of inputs to the amplifier, including the seed light and/or pump light) (see the rejection of claim 1). 

Regarding claim 7, Ogaki as modified discloses: wherein in a power saving mode, the control circuitry instructs the pump power to operate at a minimum power level to ensure that the excited state ion density remains substantially constant over time (output power of fiber laser can be changed by adjusting the power of inputs to the amplifier, including the seed light and/or pump light; output power can be set to zero by turning off the seed light and only driving the pump light to maintain excited state ions). 

Regarding claim 8, Ogaki discloses: a fiber laser having an excited state ion density and comprising: a seed laser (2); and a pump (3) (Fig. 1, [0038]-[0039]); seed driver circuitry (21) coupled to the seed laser and operative to control seed power (Fig. 1, [0039], [0043]); pump driver circuitry (22) coupled to the pump and operative to control pump power (Fig. 1, [0039], [0054]); and control circuitry coupled (20) to the seed driver circuitry and the pump driver circuitry, the control circuitry operative to control operation of the seed driver circuitry and the pump driver circuitry (Fig. 1, [0039], [0054]); control circuitry arranged to control the pump laser (3) to emit a beam before the emission period in order to preliminarily excite the amplifying fiber (Fig. 1, [0058]-[0063]).
Ogaki does not disclose: a light detection and ranging (LiDAR) system; the control circuitry is operative to control a ratio between the seed power and the pump power such that the excited state ion density is maintained substantially constant over time by proportionally varying seed laser power and pump power.
Zayhowski et al. disclose: adjusting the power of inputs to the amplifier, including the seed light and/or pump light to improve the performance of the system ([0064], [0078]-[0083]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ogaki by controlling a ratio between the seed power and the pump power 
Ogaki as modified do not disclose: a light detection and ranging (LiDAR) system.
Villeneuve et al. disclose: light detection and ranging (LIDAR) system (Fig. 1, [0049], [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ogak as modified by using the laser device in the system of Villeneuve in order to use the laser to measure distance to a target.

Regarding claim 9, Ogaki as modified discloses: wherein the control circuitry is operative to simultaneously modulate the seed power and the pump power to produce a desired peak output power of the fiber laser (taught by the device of claim 8, control circuitry is coupled to both seed driver circuitry and pump driver circuitry and therefore can simultaneously modulate both laser soruces) (see the rejection of claim 8). 

Regarding claim 10, Ogaki as modified do not explicitly discloses: wherein the ratio is maintained during changes in peak output power of the fiber laser. 
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser device in which the control circuitry is operative to control a ratio between the seed power and the pump power such that the excited state ion density is maintained substantially constant over time. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the seed power, pump power and the ratio between the two by routine experimentation.

Regarding claim 11, Ogaki as modified discloses: wherein a low peak power to high peak power transition is not time limited by a response time of an erbium-dope ion transition of the fiber laser (taught by the device of claim 8, erbium doped fiber amplifier is preliminarily excited to reduce build up/transition time). 

Regarding claim 12, Ogaki as modified discloses: wherein a high peak power to low peak power transition is not time limited by a response time of an erbium-dope ion transition of the fiber laser (taught by the device of claim 8, erbium doped fiber amplifier is preliminarily excited to reduce build up/transition time). 

Regarding claim 13, Ogaki as modified do not explicitly discloses: wherein the high peak power to low peak power transition is performed in less than 10 µs. 
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser device in which erbium doped fiber amplifier is preliminarily excited to reduce build up/transition time. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for transition time by routine experimentation.

Regarding claim 14, Ogaki as modified do not explicitly discloses: wherein the ratio is defined in the following equation:                                 
                                    
                                        
                                            P
                                        
                                        
                                            p
                                        
                                    
                                    =
                                    
                                        
                                            P
                                        
                                        
                                            p
                                        
                                    
                                    
                                        
                                            
                                                
                                                    P
                                                
                                                
                                                    s
                                                
                                            
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    κ
                                                
                                                
                                                    p
                                                    
                                                        
                                                            1
                                                            -
                                                            
                                                                
                                                                    n
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            κ
                                                        
                                                        
                                                            s
                                                            e
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            κ
                                                        
                                                        
                                                            s
                                                            a
                                                        
                                                    
                                                
                                            
                                            *
                                            
                                                
                                                    n
                                                
                                                
                                                    2
                                                
                                            
                                            -
                                            
                                                
                                                    κ
                                                
                                                
                                                    s
                                                    a
                                                
                                            
                                        
                                    
                                    
                                        
                                            P
                                        
                                        
                                            s
                                        
                                    
                                
                            , wherein Pp is pump power, Ps is seed power, by n2(z) is excited state ion density, kp is the pump power constant, kse is signal emission constant, and ksa
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser device in which the control circuitry is operative to control a ratio between the seed power and the pump power such that the excited state ion density is maintained substantially constant over time. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the seed power, pump power and the ratio between the two by routine experimentation.

Regarding claim 15, the apparatus of claim 8 discloses the claimed method (see the rejection of claim 8).

Regarding claim 16, Ogaki as modified discloses: wherein maintaining the excited state ion density substantially constant over time enables peak output power of the fiber laser to change to any desired peak output power without being time impacted by a response time of an erbium-dope ion transition of the fiber laser (taught by the device of claim 8 and the method of claim 15, erbium doped fiber amplifier is preliminarily excited to reduce build up/transition time). 

Regarding claim 17, Ogaki as modified discloses: wherein the seed laser and the pump are simultaneously modulated while maintaining the ratio (taught by the device of claim 8 and method of claim 15, control circuitry is coupled to both seed driver circuitry and pump driver circuitry and therefore can simultaneously modulate both laser sources) (see the rejection of claims 8 and 15). 

Regarding claim 18, the apparatus of claim 10 discloses the claimed method (see the rejection of claim 10).

Regarding claim 19, the apparatus of claim 10 discloses the claimed method (see the rejection of claim 10).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828